Citation Nr: 0906083	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for nasopharyngeal squamous 
cell carcinoma, status post chemoradiation, claimed as due to 
Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active service from April 1969 to November 
1970, including service in the Republic of Vietnam.  His 
decorations include the Combat Action Ribbon and the Purple 
Heart Medal.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the RO that 
denied the Veteran's claim.  

In a recent statement, the Veteran's representative raised 
assertions claiming service connection for nasopharyngeal 
squamous cell carcinoma as secondary to the service-connected 
esophageal varices.  This matter has not been developed for 
appellate review and is referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The Veteran is not shown to have any disease deemed by VA 
to be associated with exposure to Agent Orange based on 
service in the Republic of Vietnam during the Vietnam era.  

3.  The Veteran currently is not shown to have manifested 
complaints or findings referable to nasopharyngeal cancer in 
service or for many years thereafter.  

4.  The recently demonstrated nasopharyngeal cancer is not 
shown to be related to any event or incident of the Veteran's 
active service, including his claimed exposure to herbicides 
while serving in the Republic of Vietnam.  



CONCLUSION OF LAW

1.  The Veteran's disability manifested by nasopharyngeal 
cancer is not due to disease or injury that was incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein; nor may it be presumed to be due 
to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310  (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of a letter dated in April 2005, the Veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim.  The Veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the Veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.   In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service treatment records and reports, and statements 
submitted by the Veteran and his representative in support of 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  



II.  Analysis

In this case, the Veteran seeks service connection for 
nasopharyngeal cancer, claimed as the result of exposure to 
herbicides.  
 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as cancer, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In addition, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era may be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service.  
Id.; 38 C.F.R. § 3.309(e).  

Here, the Board notes that nasopharyngeal cancer is not a 
presumptive disease for the purposes of 38 C.F.R. § 3.309(e).  
Presumptive service connection based on exposure to Agent 
Orange is therefore not warranted in this case.  

After a careful review of the evidence, the Board also finds 
that the weight of the evidence is against direct service 
connection for nasopharyngeal cancer.  

Here, the service records do not indicate any complaints or 
findings for any cancer in service.  The Veteran's medical 
records also do not indicate any treatment for or diagnosis 
of nasopharyngeal cancer within one year of service.  

The first diagnosis and treatment for nasopharyngeal cancer 
is not found in the medical records until late in 2003 when 
the cancer was detected.  The Veteran received active 
treatment for this condition beginning in December 2003.  The 
most recent medical records indicate no active disease.  

The medical records in claims file do not indicate any 
relationship between the Veteran's nasopharyngeal cancer and 
any event or incident of his active service, including the 
claimed exposure to Agent Orange, or any relationship to a 
service-connected condition.  
 
Based on the foregoing, the Board finds that the evidence 
preponderates against the claim of service connection for 
nasopharyngeal cancer, to include as due to the exposure to 
Agent Orange.  

In reaching this determination, the Board notes that it is 
precluded from providing its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Here, the Veteran has not been afforded a VA examination in 
order to address whether his nasopharyngeal cancer is related 
to his service.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains a diagnosis of 
nasopharyngeal cancer.  But there is no competent evidence 
indicating that such condition is related to the veteran's 
active duty service.  38 C.F.R. § 3.159(c)(4) (2002); see 
also Wells v. Principi, 326 F.3d 1381 (2003); Charles v. 
Principi, 16 Vet. App. 375 (2002).  The Board therefore 
concludes that a VA examination of the veteran is not 
necessary in this case.  



ORDER

Service connection for nasopharyngeal squamous cell 
carcinoma, status post chemoradiation, claimed as due to 
Agent Orange exposure is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


